EXHIBIT 11 PG&E CORPORATION COMPUTATION OF EARNINGS PER COMMON SHARE Three Months Ended Six Months Ended (in millions, except per share amounts) June 30, June 30, 2007 2006 2007 2006 Net income $ 269 $ 232 $ 525 $ 446 Less: distributed earnings to common shareholders 127 115 253 229 Undistributed earnings $ 142 $ 117 $ 272 $ 217 Common shareholders earnings Basic Distributed earnings to common shareholders $ 127 $ 115 $ 253 $ 229 Undistributed earnings allocated to common shareholders 135 111 258 206 Total common shareholders earnings, basic $ 262 $ 226 $ 511 $ 435 Diluted Distributed earnings to common shareholders $ 127 $ 115 $ 253 $ 229 Undistributed earnings allocated to common shareholders 135 111 258 206 Total common shareholders earnings, diluted $ 262 $ 226 $ 511 $ 435 Weighted average common shares outstanding, basic 350 346 350 345 9.50% Convertible Subordinated Notes 19 19 19 19 Weighted average common shares outstanding and participating securities, basic 369 365 369 364 Weighted average common shares outstanding, basic 350 346 350 345 Employee share-based compensation and accelerated share repurchase program 2 3 2 4 Weighted average common shares outstanding, diluted 352 349 352 349 9.50% Convertible Subordinated Notes 19 19 19 19 Weighted average common shares outstanding and participating securities, diluted 371 368 371 368 Net earnings per common share, basic Distributed earnings, basic (2) $ 0.36 $ 0.33 $ 0.72 $ 0.66 Undistributed earnings, basic 0.39 0.32 0.74 0.60 Total $ 0.75 $ 0.65 $ 1.46 $ 1.26 Net earnings per common share, diluted Distributed earnings, diluted $ 0.36 $ 0.33 $ 0.72 $ 0.66 Undistributed earnings, diluted 0.38 0.32 0.73 0.59 Total $ 0.74 $ 0.65 $ 1.45 $ 1.25 (1) Includes approximately 1 and 2 million shares of PG&E Corporation common stock treated as outstanding in connection with accelerated share repurchases for the three and six months ended June 30, 2006, respectively.The remaining shares relate to share-based compensation and are deemed to be outstanding per SFAS No. 128 for the purpose of calculating EPS. (2) “Distributed earnings, basic” may differ from actual per share amounts paid as dividends, as the EPS computation under GAAP requires the use of the weighted average, rather than the actual number of shares outstanding.
